Citation Nr: 0422834	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1954 to October 
1957, and from November 1963 to November 1967.  The veteran 
died in 2001.  The appellant in this matter is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

With her June 2001 claim, the appellant also requested 
dependency and indemnity compensation benefits (DIC) as 
available under 38 U.S.C.A. § 1318.  In the August 2001 
rating decision, the RO deferred a decision on this claim, 
and denied the claim in a January 2003 rating decision.  A 
review of the record does not show that the appellant filed a 
notice of disagreement to initiate an appeal after the 
issuance of this rating decision.  As such, the appellant has 
not placed this issue in appellate status, see 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2003), and the Board has no 
jurisdiction to adjudicate that claim.  Therefore, the Board 
will limit its decision herein to a determination as to the 
pending claim for entitlement to service connection for the 
cause of the veteran's death.


FINDING OF FACT

The veteran's death was not caused by or was contributed to 
by any incident of military service.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the  veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 8 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Upon notification of the veteran's death in April 2001, the 
RO advised the appellant by letter dated in May 2001 of the 
various types of death benefits that she might be eligible to 
receive under VA law.  This letter addressed entitlement to 
dependency and indemnity compensation (DIC) and death 
pension, and included an application for the appellant's use.

Subsequent to the filing of her claim in June 2001, and by 
letter dated in July 2001, the RO advised the appellant of 
VA's duties to notify and assist her in substantiating her 
claim, and also advised her of the allocation of 
responsibility between VA and the appellant in obtaining 
information and evidence in support of her claim.  The letter 
advised the appellant that although VA would assist her in 
obtaining evidence, it was ultimately her responsibility to 
ensure that the evidence needed to support her claim, except 
for evidence kept by VA or at any other federal agency, was 
retrieved for use in deciding her claim.  The RO also advised 
the appellant that if she preferred to have VA obtain private 
medical records on her behalf, then she must sign and return 
an authorization to do so, along with the complete name and 
mailing address of the doctor, clinic, or hospital, and the 
approximate dates of treatment of the veteran.

The July 2001 letter advised the appellant that in order to 
establish entitlement to service connection for the cause of 
the veteran's death, there must be evidence of the veteran's 
death, and evidence, preferably medical, to show that the 
veteran's: (1) death was related to a disability incurred in 
or aggravated during active service; (2) death was related to 
a service-connected disability; or (3) arteriosclerotic 
cerebrovascular disease, diabetes mellitus, or lung cancer 
existed within one year of his discharge from service.  The 
RO requested that the appellant send in any medical evidence 
pertaining to the veteran's terminal medical treatment, as 
well as all records of treatment for his migraine headaches, 
cerebrovascular arteriosclerotic disease, diabetes mellitus, 
and lung cancer.  

The RO further advised the appellant that a medical opinion 
from a physician, would be helpful to her claim.  Finally, 
the RO advised the appellant that secondary sources of 
evidence, such as statements from persons who knew the 
veteran in service, letters written or photographs taken in 
service, or employment physical and insurance examination 
reports (especially those conducted in service or shortly 
after separation from service) would also be useful to her 
claim.

Subsequent to this advisement, the RO service connection for 
the cause of the veteran's death in an August 2001 rating 
decision.  In a statement of the case issued in April 2003, 
the RO again informed the appellant of the information and 
evidence needed to substantiate her claim.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO informed the appellant of 
the reasons for which her claim was denied, the evidence it 
considered in denying the claim, and the evidence the 
appellant still needed to submit in order to substantiate her 
claim.  The RO also provided the text of applicable VA 
regulations: 38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. 
§ 3.159 (VA assistance in developing claims); and 38 C.F.R. 
§ 3.312 (VA definitions of causes of death).  38 C.F.R. Part 
3 (2003). 

In addition, after the appellant first contended in June 2003 
that the veteran's lung cancer was related to asbestos 
exposure in service, the RO again reviewed the duties of VA 
to notify and assist her with her claim, and advised her as 
to the status of her claim.  The RO advised the appellant 
that it needed evidence, preferably medical, showing that the 
veteran's lung cancer was related to in-service asbestos 
exposure, and then delineated the different kinds of evidence 
that should be provided in support of this theory, including 
medical records concerning treatment for lung cancer and any 
findings of asbestos in the veteran's lungs, a record of his 
post-service activities including employment history, a 
record of his family cancer history, and statements from 
others in service with the veteran who were aware of his 
asbestos exposure.  

In a February 2004 supplemental statement of the case, the RO 
notified the appellant of additional evidence gathered and 
reviewed in support of the claim, including her October 2003 
statement and the veteran's service personnel records.   The 
RO advised that the veteran's military occupational specialty 
would not normally require him to be in contact with 
asbestos, and that the veteran's service records were absent 
for any mention of asbestos exposure.  In response to the 
appellant's June 2003 statement that the veteran's headaches 
were more of a seizure disorder, the RO noted that the record 
still did not show that these headaches caused or contributed 
to the veteran's death.  The RO also noted that the appellant 
was not medically qualified to state to opine as to the cause 
of the veteran's seizures, which were shown in the record to 
be a separate disorder that developed many years after 
discharge.
Finally, in a June 2004 letter, the RO informed the appellant 
that her claim was ready for transfer to the Board for 
evaluation.  This letter advised the appellant of how she 
could then submit evidence to the Board.

Thus, throughout the appeal, the appellant was notified as to 
the legal criteria governing her claim, the evidence needed 
to show entitlement to the benefits sought, how VA could and 
would help her obtain relevant records and/or obtain a new 
examination if needed, and that she was ultimately 
responsible for providing evidence in support of her claim.  
VA also asked the appellant to send in any evidence she had 
in support of her claim.

Furthermore, because VCAA notice in this case was provided to 
the appellant prior to the initial RO determination, the 
timing of the notice also complies with the express 
requirements of the law as found by the Court in Pelegrini.  

Finally, VA also made reasonable efforts to identify and 
obtain relevant records in support of the appellant's claims.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  The claims file 
contains the veteran's service medical and personnel records, 
VA treatment and examination records dated from May 1968 to 
May 1982, private medical reports from Dr. Kelly and Meriter 
Hospital dated from October 1993 until the veteran's death in 
April 2001, the veteran's death certificate, and other 
statements and argument provided by the appellant and her 
representative.  

On her June 2001 application, the appellant indicated that 
J.R. would be submitting a brief in support of her claim.  
The RO noted this comment in its August 2001 rating decision 
and in its April 2003 statement of the case, but also twice 
informed the appellant that it had not received such a 
document for review in support of her claim.  

Moreover, beyond Meriter Hospital, the appellant only 
identified one private physician whom she believed could 
assist with her claim: P. Kelly, M.D.  While the appellant 
completed and returned a release form for this provider with 
his former address at Meriter Hospital, she also indicated 
that he had moved to San Diego, California.  As discussed 
earlier, the RO advised the appellant in two communications 
that she would have to provide the appropriate address for a 
private medical provider in order for VA to assist her in 
obtaining such records, but the appellant apparently has been 
unable to do so, and she has also not provided copies of 
these records for review.  In any case, the RO also informed 
the appellant that the records retrieved from Meriter 
Hospital included many entries from Dr. Kelly.  

The Board recognizes that the duty to assist includes 
obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  In this case, however, the need to obtain 
a current medical opinion is not indicated by the record.  
The absence of in-service reports of complaints, clinical 
findings or diagnoses pertinent to cerebrovascular 
arteriosclerotic disease, diabetes mellitus, or cancer, as 
well as the lack of any treatment for the same for many years 
after service, and the fact that the medical evidence of 
record does not suggest that any further inquiry should be 
conducted into any relationship between the diseases that 
caused or contributed to the veteran's death and his active 
service.  Moreover, there is no indication in the record that 
the veteran's service-connected migraines played any role in 
his death.  Thus, a medical opinion is not necessary in this 
case.  See 38 C.F.R. § 3.159(c)(4).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the (appellant) regarding 
what further evidence he should submit to substantiate (her) 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant in this case, and 
that the record is now ready for appellate review.

Applicable Law

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse may be eligible for Dependency and 
Indemnity Compensation (DIC) benefits.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2003).  

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same VA statutory and 
regulatory provisions generally governing determinations of 
service connection.  To that end, a service-connected 
disability is one that was contracted in the line of duty and 
was incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted for certain 
chronic diseases, when the disease at issue is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003). 

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2003).  In determining whether the 
service-connected disability contributed to the veteran's 
death, it must be shown that it: (1) contributed 
substantially or materially; (2) combined to cause death; or 
(3) aided or lent assistance to the production of death.  It 
is not sufficient to show that the service-connected 
disability casually shared in producing death, but rather 
that there was a causal connection.  38 C.F.R. §§ 3.312(b), 
(c) (2003).

In view of the appellant's contentions and because the 
veteran served during the Vietnam era, scrutiny has been had 
of the cause of the veteran's death as secondary to herbicide 
exposure.  On December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001 became law.  See Pub. L. No. 
107-103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 (West 2002) pertaining to the 
presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  Effective January 
1, 2002, a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicide agents.  See 38 C.F.R. §§ 
3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2003).  VA's 
General Counsel states that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in Vietnam) requires that an individual must actually 
have been physically present within the boundaries of the 
Republic.  See VAOPGCPREC 27-97 (1997), published at 62 Fed. 
Reg. 63,603-63,604 (December 1, 1997).  Specifically, in 
order to establish qualifying "service in Vietnam," a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Id.  Service on a deep-water naval 
vessel in waters off of the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961, and ending on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then the following diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) (2003) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  Further, the 
diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Importantly, the Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449 and 61 
Fed. Reg. 57,586-57,587 and 57,589 (1996); Notice, 64 Fed. 
Reg. 59,232-59,243 (1999); Notice, 67 Fed. Reg. 42,600-42,608 
(2002).

Notwithstanding the foregoing presumptive provisions arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
additionally determined that a claimant is not precluded from 
establishing service connection based on herbicide exposure, 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The Merits of the Claim

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is clearly 
against the claim and the appeal will be denied.

The record reflects that the veteran died as the result of a 
cerebrovascular accident, with the immediate cause of death 
being cerebrovascular arteriosclerotic disease.  
Additionally, both diabetes mellitus and lung cancer with 
liver and brain metastasis were identified as significant 
conditions contributing to the veteran's death, but not 
resulting in his underlying cause of death.  Accordingly, all 
of these conditions must be evaluated to determine whether 
they are related to the veteran's service, on either a direct 
or presumptive service connection basis (as chronic 
diseases).  

The veteran's service medical records do not contain any 
mention of complaints, symptoms, diagnoses, or treatment, 
related to the diseases that have been identified by 
competent evidence has having played a role in the veteran's 
death (cerebrovascular arteriosclerotic disease, diabetes 
mellitus, and lung cancer).  Moreover, there is no record of 
any of these diseases within one year of the veteran's 
discharge from service, or for many years thereafter.  There 
is also no medical evidence purporting to relate any of these 
three diseases to the veteran's service.  Accordingly, 
service connection for the cause of the veteran's death, 
under the basic principles of direct and presumptive service 
connection, for these three diseases is not warranted by the 
evidence of record.  See 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312.

Because the veteran had service during the Vietnam era, the 
appellant is entitled to consideration of presumptive service 
connection for the cause of the veteran's death, for the 
diseases of diabetes mellitus and lung cancer, as related to 
herbicide exposure.  See 38 U.S.C.A. § 101(29)(A); 38 C.F.R. 
§§ 3.309(e), 3.312.   However, the veteran's service 
personnel records do not show that he was on active duty 
within the Republic of Vietnam.  See 38 C.F.R. § 3.313(a); 
VAOPGCPREC 27-97.  Because of this, even though he had 
service during the Vietnam era, he is not entitled to a 
presumption of exposure to herbicides while in service.  
Therefore, his death, as related to diabetes mellitus and 
lung cancer (diseases that are listed in VA regulations as 
related to herbicide exposure), may not be presumptively 
service-connected based upon his Vietnam era service.  
38 C.F.R. §§ 3.307, 3.309, 3.312.  

As to the appellant's contention that the veteran's exposure 
to asbestos in service is actually the cause of the lung 
cancer that played a role in his death, and so direct service 
connection on that basis is also for evaluation herein.  
38 C.F.R. §§ 3.303, 3.312.  The veteran's service personnel 
records indicate that his military occupational specialty was 
that of a Yeoman, and there is no mention of his exposure to 
asbestos.  Further, there is no report of asbestos exposure 
or the disease of asbestosis in the veteran's service medical 
records.  There is also no other evidence of record 
indicating the presence of asbestos in the veteran's lungs at 
any time after his service, or of a diagnosis of asbestosis.  

For it to be presumed that the veteran's service involved 
exposure to asbestos would require mere speculation, given 
the state of the evidence of record.  However, assuming that 
the veteran was so exposed, there is no medical opinion of 
record purporting to relate the veteran's lung cancer to 
asbestos exposure in service.  

Although the appellant has opined that such exposure caused 
the veteran's lung cancer, her theory regarding this linkage 
is not competent evidence.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  It is well-established that laypersons, such as 
the appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Thus, service connection for the cause of the veteran's 
death, as related to asbestos exposure that caused lung 
cancer that contributed to death, is not warranted by the 
record.  38 C.F.R. §§ 3.303, 3.312.

Moreover, at the time of the veteran's death, service 
connection for migraine headaches was in effect and a 30 
percent disability rate was assigned.  The appellant argues 
that the veteran's headaches were more of a seizure disorder 
(implying that this disorder is therefore related to the 
cerebrovascular disorder that was the immediate cause of his 
death).  

However, as noted above, the appellant is not a competent 
medical professional.  Moreover, the record contains no 
medical or lay evidence supportive of the appellant's 
contention to relate the veteran's service-connected migraine 
headaches to his death, or to any condition delineated on his 
death certificate as contributing to his death.  



Indeed, the record reveals that after involvement in a motor 
vehicle accident in 1975 (after service) that caused a head 
injury, the veteran repeatedly sought service connection for 
seizures as related to his headaches, and the RO continuously 
denied the claim on the basis that there was no evidence to 
show that such seizures were in any way related to the 
veteran's service, or to his service-connected headaches.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



